        CASE 0:19-cv-02239-DSD-DTS Doc. 1 Filed 08/13/19 Page 1 of 20




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


 Jonathan Holder, Steven Rodriguez, David
 Harness, Juan Alonzomiranda, Chris              Case No. 19-2239
 Bailey, Billy Setliff, Matthew Miller, Jason
 Cole, Jason Wright, Joshua Jennings,
 Lawrence Hayden, Donald Winding,                NOTICE OF REMOVAL
 Andrew Merlette, Jeff Stivaletta, Timothy
 Landreth, Trevor Young, David Martin,
 Samuel Young, Kenny Justice, Michael
 Depew, Cedrick Stewart, John Hall, John
 Harman, Leland Cook, Steven Gliddon,
 Conan Thomas, Matthew Franklin,
 Alejandro Booth, Joshua Florio, Ricky
 Bray, Richard Hoppis Jr., Donald Huffman,
 Daniel Arnold, Eric Downey, Ronald
 Kuhns, Garett Brown, Dylan Mckay, Louis
 Lindstrom, Jennifer hart, Charles Forbes,
 III, Thomas Gehling, Anthony Parker,
 Bradley Worman, Brad Fisher, Troy
 Nelson, Ferdinand Guevas, Jackie Bowen,
 Woody Bullock, Matthew Wolanczyk, and
 Aaron Curry,

              Plaintiffs,

 v.

 3M Company and
 Aearo Technologies, LLC,

              Defendants.



      Defendant 3M Company (“3M”) hereby gives notice of removal of this action,

pursuant to 28 U.S.C. §§ 1441, 1442(a)(1), and 1446, to the United States District Court

for the District of Minnesota. As grounds for removal, 3M states as follows:
        CASE 0:19-cv-02239-DSD-DTS Doc. 1 Filed 08/13/19 Page 2 of 20




       Plaintiffs are former servicemembers who seek to hold Defendants 3M and Aearo

Technologies LLC 1 liable for hearing loss they allegedly suffered while serving in various

branches of the U.S. military, and abroad during foreign conflicts. They contend that

Combat Arms™ Earplugs, Version 2 (“CAEv2”) manufactured and sold by Aearo were

defectively designed and failed to provide adequate hearing protection. 3M denies these

allegations. CAEv2, designed by Aearo in close collaboration with the U.S. military,

represented a revolutionary breakthrough in hearing protection for service members.

CAEv2 helped servicemembers better maintain situational awareness (e.g., to hear nearby

voice commands) while also maintaining some protection from gunfire and other higher

decibel sounds. CAEv2 met the U.S. military’s specifications and helped the military

provide hearing protection to servicemembers.

       In this action, 3M intends to assert the federal government contractor defense and

the combatant activities defense. Aearo sold the CAEv2 to the U.S. military under

government contracts and in accordance with the military’s rigorous specifications. Under

the federal officer removal statute, 28 U.S.C. § 1442(a)(1), 3M is entitled to remove this

action to have its federal defenses adjudicated in a federal forum. Such removal “fulfills

the federal officer removal statute’s purpose of protecting persons who, through contractual

relationships with the Government, perform jobs that the Government otherwise would

have performed.” Isaacson v. Dow Chem. Co., 517 F.3d 129, 133 (2d Cir. 2008) (citing



1
 3M acquired Aearo Technologies, Inc. (“Aearo”) in 2008. After acquiring Aearo in 2008,
3M continued to sell CAEv2. Aearo Technologies LLC, named in the Complaint, is a
different entity from Aearo. Nonetheless, it consents to this removal.
                                             2
         CASE 0:19-cv-02239-DSD-DTS Doc. 1 Filed 08/13/19 Page 3 of 20




Watson v. Philip Morris Cos., Inc., 551 U.S. 142, 127 (2007). 3M also contends that this

case and others like it present a nonjusticiable political question, as the design of the

CAEv2 reflects the balance struck by the military between hearing protection and military

operational needs. See, e.g., Whitaker v. Kellogg Brown & Root, Inc., 444 F. Supp. 2d 1277,

1281 (M.D. Ga. 2006).

       Separately, this action is also removable because Plaintiffs seek to hold 3M liable

for alleged injuries that occurred in part at U.S. military facilities in connection with each

Plaintiff’s military service. While Plaintiffs do not identify these facilities specifically in

their complaint, they are almost certainly “federal enclaves” for jurisdictional purposes.

“Federal courts have federal question jurisdiction over tort claims that arise on ‘federal

enclaves.’” Durham v. Lockheed Martin Corp., 445 F.3d 1247, 1250 (9th Cir. 2006).

Because Plaintiffs’ claims arose, at least in part, at federal enclaves, the claims involve a

federal question, and 3M may remove this action under 28 U.S.C. § 1441(a).

       Removal is timely because this action was served on 3M on July 26, 2019. Venue

is proper pursuant to 28 U.S.C. §§ 112(a) and 1441(a) because the Second Judicial District

is located within this District. Pursuant to 28 U.S.C. § 1446(d), a copy of this Notice of

Removal is being served upon counsel for Plaintiffs and a copy is being filed with the Clerk

of the Second Judicial District.

                                     BACKGROUND

       The CAEv2 is an earplug with two insertable ends developed specifically for the

needs of the U.S. military for use as hearing protection in noisy environments. CAEv2 has

a yellow end and green end. Each end has a different purpose. When the yellow end of the

                                              3
        CASE 0:19-cv-02239-DSD-DTS Doc. 1 Filed 08/13/19 Page 4 of 20




earplug is inserted, users can still hear nearby low-level sounds, like verbal communication,

but receive protection from high-level impulse noise, like gunfire. In contrast, when the

green end of the earplug is inserted, CAEv2 acts like a traditional earplug, providing steady

and continuous protection from both ambient and impulse noise.

       In the area of national defense, the U.S. military relies on close collaboration with

private contractors to design and develop products, such as the CAEv2, and manufacture

and supply those products in accordance with highly particular specifications balancing the

multitude of operational and budgetary needs of equipping the nation’s fighting forces.

This litigation involves a classic example of that military-contractor collaboration.

       CAEv2 was designed at the request of and in consultation with military audiologists,

including Dr. Doug Ohlin. Ohlin at the time served in the capacity of Program Manager,

Hearing Conservation, U.S. Army Center for Health Promotion and Preventive Medicine

(USACHPPM). Ohlin and his program gave direction to Aearo to ensure that the CAEv2

would appropriately balance performance with military operational needs for

servicemembers. For example, Ohlin proposed the inclusion of the filter that was a key

updated feature of the CAEv2. Ohlin specifically directed Aearo to ensure that the CAEv2

would fit into a military-issued carrying case. Ohlin also was involved in Aearo’s testing

of the CAEv2.2




2
  Ohlin’s involvement continued following the military’s decision to purchase and deploy
the CAEv2. He provided Aearo with feedback from military personnel as to using the
CAEv2 and developed training and instructions for military personnel.
                                             4
        CASE 0:19-cv-02239-DSD-DTS Doc. 1 Filed 08/13/19 Page 5 of 20




       Following the development of the product, Ohlin was involved in the ultimate

approval of CAEv2 for military use and proposed purchasing CAEv2 to the Joint Readiness

Clinical Advisory Board. The military’s specifications for the CAEv2 reflect the design

direction that Ohlin and his program gave to Aearo. In particular, these specifications are

memorialized in a Medical Procurement Item Description (MPID) that was used by the

Defense Logistics Agency (the U.S. military’s purchasing authority), in soliciting bids

from Aearo for the CAEv2. The MPID specified “military unique, double-ended ear plugs

suitable for use as hearing protectors for military personnel in chronically noisy

environments,” that should “be designed to provide protection from the unique noises

created by military firearms, while allowing the wearer to clearly hear normal speech . . .

such as voice commands, on the battlefield” and should be “camouflage green or another

suitable dark color.”

       In sum, the CAEv2 was launched at the request of, and in close coordination with,

the U.S. military. The CAEv2’s design reflects the direction and feedback of individuals

acting on behalf of the U.S. military. The U.S. military purchased the CAEv2 and issued it

to servicemembers like Plaintiffs precisely because the CAEv2 fulfill the military’s

specifications and accomplishes the military’s goal of balancing hearing protection with

operational needs.




                                            5
        CASE 0:19-cv-02239-DSD-DTS Doc. 1 Filed 08/13/19 Page 6 of 20




            BASES FOR FEDERAL JURISDICTION AND REMOVAL

I.     REMOVAL IS PROPER UNDER THE FEDERAL OFFICER REMOVAL
       STATUTE.

       Removal is proper under 28 U.S.C. § 1442(a)(1), which provides for removal when

a defendant is sued for acts undertaken at the direction of a federal officer. Removal rights

under this section are much broader than under the general removal statute, 28 U.S.C.

§ 1441. Suits against defendants acting on behalf of federal officers “may be removed

despite the nonfederal cast of the complaint; the federal-question element is met if the

defense depends on federal law.” Jefferson County v. Acker, 527 U.S. 423, 431 (1999).

This is because Section 1442 protects “the government’s need to provide a federal forum

for its officers and those who are ‘acting under’ a federal office.” Albrecht v. A.O. Smith

Water Prod., No. 11 Civ. 5990 (BSJ), 2011 WL 5109532, at *3 (S.D.N.Y. Oct. 21, 2011).

This important federal policy “should not be frustrated by a narrow, grudging interpretation

of s 1442(a)(1).” Willingham v. Morgan, 395 U.S. 402, 407 (1969).

       The removing defendant must establish that: (1) the defendant is a “person” under

the statute; (2) the defendant was “acting under” the direction of a federal officer when it

engaged in the allegedly tortious conduct; (3) the defendant was acting “under color of”

federal office at the time of the allegedly tortious conduct; and (4) the defendant raises a

“colorable” federal defense. See Mesa v. California, 489 U.S. 121, 124-25, 129-31, 134-

35 (1989); Jacks v. Meridian Res. Co., LLC, 701 F.3d 1224, 1230 (8th Cir. 2012). All

requirements for removal under § 1442(a)(1) are satisfied here. Cf., e.g., Ayo v. 3M Co.,

No. 18-CV-0373 (JS)(AYS), 2018 WL 4781145 (E.D.N.Y. Sept. 30, 2018) (denying


                                             6
         CASE 0:19-cv-02239-DSD-DTS Doc. 1 Filed 08/13/19 Page 7 of 20




motion to remand and finding that federal officer removal was proper in case where product

liability was sought for defendants’ product’s conformance with military specifications).

       A. The “Person” Requirement Is Satisfied.

       The first requirement for removal under Section 1442 is satisfied because 3M is a

“person” under the statute. For purposes of § 1442(a)(1), the term “person” includes

“‘companies, associations, firms, [and] partnerships.’” Papp v. Fore-Kast Sales Co., 842

F.3d 805, 812 (3d Cir. 2016) (quoting 1 U.S.C. § 1); Isaacson, 517 F.3d at 135-36 (holding

non-natural person to be a “person” under § 1442).

       B. The “Acting Under” Requirement Is Satisfied.

       To satisfy the second requirement (“acting under” a federal officer) “a private

person’s actions ‘must involve an effort to assist, or to help carry out, the duties or tasks of

the federal superior.’” Jacks, 701 F.3d at 1230 (holding that health insurer contracted by

U.S. Office of Personnel Management was “acting under” a federal officer) (quoting

Watson, 551 U.S. at 152). “The words ‘acting under’ are to be interpreted broadly.”

Isaacson, 517 F.3d at 136. Federal courts “have explicitly rejected the notion that a

defendant could only be ‘acting under’ a federal officer if the complained-of conduct was

done at the specific behest of the federal officer or agency.” Papp, 842 F.3d at 813; see

also Jacks, 701 F.3d at 1230 (although “not limitless, ‘[t]he words “acting under” are

broad,’ and the Supreme Court ‘has made clear that the statute must be “liberally

construed.’””) (quoting Watson, 551 U.S. at 147).

       The “acting under” requirement is met here because Plaintiffs directly challenge

Defendants’ alleged conduct in providing vital products “that, in the absence of

                                               7
         CASE 0:19-cv-02239-DSD-DTS Doc. 1 Filed 08/13/19 Page 8 of 20




Defendants, the Government would have had to produce itself.” Isaacson, 517 F.3d at 137.

As discussed above, Aearo designed and manufactured the CAEv2 at the direction of the

U.S. military to meet the military’s specific needs to provide hearing protection.

       Aearo developed the CAEv2 under the direction of, and with significant

involvement of, representatives of the U.S. military. See e.g. Ruppel v. CBS Corp., 701

F.3d 1176, 1181 (7th Cir. 2012) (holding that defendant was “acting under” a federal

officer because it “worked hand-in-hand with the government, assisting the federal

government in building warships. ‘Acting under’ covers situations, like this one, where the

federal government uses a private corporation to achieve an end it would have otherwise

used its own agents to complete.”); Isaacson, 517 F.3d at 137 (“Defendants contracted with

the Government to provide a product that the Government was using during war—a

product that, in the absence of Defendants, the Government would have had to produce

itself.”); In re National Prescription Opiate Litig., 327 F. Supp. 3d 1064, 1075-76 (N.D.

Ohio 2018) (removal under § 1442 was appropriate were defendant was subject to “precise

specifications” of government contract, administration of contract was overseen by federal

official, and absent defendant’s role, government would have had to warehouse and

distribute product itself).

       As described above, the military’s involvement went beyond merely establishing

standards. Its involvement also included such operational features as ensuring the CAEv2

would fit in military-issued containers. Such involvement is quintessential activity “acting

under” a federal officer. See e.g. Winters v. Diamond Shamrock Chemical Co., 149 F.3d

387 (5th Cir. 1998) (authorizing removal of a tort suit against private defense contractors

                                             8
         CASE 0:19-cv-02239-DSD-DTS Doc. 1 Filed 08/13/19 Page 9 of 20




that manufactured Agent Orange); Gordon v. Air & Liquid Sys. Corp., 990 F. Supp. 2d

311, 320 (E.D.N.Y. 2014) (contractor was “acting under” a federal officer for purposes of

removal statute when it provided products used in construction of ships to Navy’s precise

specifications).

       C. The “Causation” Requirement Is Satisfied.

       The third prong, that a defendant’s actions were taken “under color of federal office

. . . has come to be known as the causation requirement.” Isaacson, 517 F.3d at 137 (internal

quotation marks, alterations, and citation omitted). Like the “acting under” requirement,

“[t]he hurdle erected by this requirement is quite low.” Id. Courts “credit Defendants’

theory of the case when determining whether [this] causal connection exists.” Isaacson,

517 F.3d at 137 (citing Acker, 527 U.S. at 431-32 (1999) (“demanding an airtight case on

the merits in order to show the required causal connection” would “defeat the purpose of

the removal statute”).3 In 2011, Congress further expanded Section 1442 by amending

section 2(b) to permit removal “for or relating to any acts under color” of federal office,

so as “to broaden the universe of acts that enable Federal officers to remove to Federal

court.” H.R. REP. 112-17, 6, 2011 U.S.C.C.A.N. 420, 425 (emphasis showing addition).

       “To show causation, Defendants must only establish that the act that is the subject

of Plaintiffs’ attack . . . occurred while Defendants were performing their official duties.”

Isaacson, 517 F.3d at 137-38 (emphasis in original). Here, Plaintiffs’ claims arise from



3
 The “acting under” and “under color of” prongs overlap. Both “are satisfied if the actions
subject to suit resulted directly from government specifications or direction.” Albrecht,
2011 WL 5109532, at *5.
                                             9
        CASE 0:19-cv-02239-DSD-DTS Doc. 1 Filed 08/13/19 Page 10 of 20




Defendant’s production and sale of CAEv2 to military specifications. Plaintiffs allege that

the design of the CAEv2 is defective. Aearo developed and designed the Combat Arms™

earplugs, including establishing its length, at the direction of federal officers.

       Further, even if Plaintiffs were to prove that any alleged defect was the result of an

act not specifically contemplated by the government contract, “it is enough that the

contracts gave rise” to the harm alleged. See Isaacson, 517 F.3d at 138. “[W]hether the

challenged act was outside the scope of Defendants’ official duties, or whether it was

specifically directed by the federal Government, is one for the federal—not state—courts

to answer.” Id. (citing Willingham, 395 U.S. at 409.)

       D. The “Colorable Federal Defense” Requirement Is Satisfied.

       The fourth requirement (establishing a “colorable federal defense”) is satisfied by

3M’s assertion of the government contractor defense and the combatant activities defense.

Courts around the country have held that the government contractor defense and the

combatant activities defense support removal under § 1442(a)(1). See, e.g., Jacks, 701 F.3d

at 1234-35 (government contractor defense supports removal under § 1442); Isaacson, 517

F.3d at 139 (same); Zeringue v. Crane Co., 846 F.3d 785 (5th Circuit 2017) (same);

McMahon v. Presidential Airways, Inc., 410 F. Supp. 2d 1189, 1200 (M.D. Fla. 2006) (both

government contractor defense and combatant activities defenses supported removal under

Section 1442).

       A defendant need not prove its defense at the removal stage; a defendant need only

show that a federal defense is “colorable.” Jacks, 701 F.3d at 1235. Courts will not “require

that these defenses be clearly sustainable in order to support removal under

                                              10
        CASE 0:19-cv-02239-DSD-DTS Doc. 1 Filed 08/13/19 Page 11 of 20




§ 1442(a)(1).” Id. (citing Willingham, 395 U.S. at 406–07 (“[The federal officer removal

statute] is broad enough to cover all cases where federal officers can raise a colorable

defense. . . . The officer need not win his case before he can have it removed.”).)

       At the removal stage, the inquiry “is purely jurisdictional, and neither the parties

nor the district courts should be required to engage in fact-intensive motion practice, pre-

discovery, to determine the threshold jurisdictional issue.” Cuomo, 771 F.3d at 116 (citing

Kircher v. Putnam Funds Trust, 547 U.S. 633, 644 n. 12 (2006)).4 Moreover, “this inquiry

is undertaken whilst viewing the facts in the light most favorable to Defendants.” Hagen

v. Benjamin Foster Co., 739 F. Supp. 2d 770, 783-84 (E.D. Pa. 2010). “Precisely in those

cases where a plaintiff challenges the factual sufficiency of the defendant’s defense, the

defendant should ‘have the opportunity to present [his] version of the facts to a federal, not

a state, court.’” Cuomo, 771 F.3d at 116 (quoting Willingham, 395 U.S. at 409).

          1. 3M Has a Colorable Government Contractor Defense.

       Under the government contractor defense, the defendant is not liable for alleged

defects or negligence with respect to military equipment or supplies “when (1) the United

States approved reasonably precise specifications; (2) the equipment conformed to those

specifications; and (3) the supplier warned the United States about the dangers in the use




4
  See also Kraus v. Alcatel-Lucent, Civil Action No. 18-2119, 2018 WL 3585088, at *2
(E.D. Pa. July 25, 2018) (“A court does not ‘determine credibility, weigh the quantum of
evidence or discredit the source of the defense’ at this stage. Instead, [the court] only
determines whether there are sufficient facts alleged to raise a colorable defense.”).
                                             11
        CASE 0:19-cv-02239-DSD-DTS Doc. 1 Filed 08/13/19 Page 12 of 20




of the equipment that were known to the supplier but not to the United States.” Boyle, 487

U.S. at 512.

       3M has satisfied all of these elements for purposes of removal. As discussed above,

the Defense Logistics Agency (the military’s procurement agency) established reasonably

precise specifications governing double-ended non-linear earplugs’ performance, testing,

inspection, packaging, and labeling, with which the CAEv2 complied. Plaintiffs likewise

allege that the CAEv2 were subject to stringent military specifications. (Compl. ¶ 78 (“A

manufacturer cannot sell, and the military cannot purchase, products that fail to achieve

certain Governmental standards[.]”).) When properly used, the CAEv2 fully conform to

those specifications.

       Finally, the government was adequately informed regarding alleged product-related

“dangers,” Boyle, 487 U.S. at 512, to exercise its discretionary authority in specifying and

procuring the CAEv2 earplugs. The U.S. military was actively involved in discussions with

Aearo in the development of the CAEv2 regarding its length and instructions for use.

Aearo’s engineers discussed the challenges, and trade-offs, in conforming the design of the

CAEv2 to fit within the military’s desired carrying cases and with its other equipment.

       At minimum, this constitutes colorable evidence that the U.S. military generally

“made a discretionary determination” regarding the requirements and design of the

CAEv2’s benefits against the alleged risks. See In re Agent Orange Prod. Liab. Litig., 517

F.3d 76, 90 (2d Cir. 2008); Ayo v. 3M Co., No. 18-CV-0373(JS)(AYS), 2018 WL 4781145,

at *14 (E.D.N.Y. Sept. 30, 2018) (holding removal proper under §1442 because defendants

presented “colorable evidence” that government was aware of alleged problems with

                                            12
        CASE 0:19-cv-02239-DSD-DTS Doc. 1 Filed 08/13/19 Page 13 of 20




product at issue); see also Albrecht, 2011 WL 5109532, at *5 (“A defendant is not required

to warn the government where ‘the government knew as much or more than the defendant

contractor about the hazards of the product.’”) (citation omitted). Where, as here, the

government has exercised “discretionary authority over areas of significant federal interest

such as military procurement,” the government contractor defense applies. Agent Orange,

517 F.3d at 89-90; see also Ayo, 2018 WL 4781145, at *13.

          2. 3M Has a Colorable Combatant Activities Defense.

       The “combatant activities defense” is a complete defense for claims arising out of

combat activities. Although Congress waived sovereign immunity for tort claims against

the United States and those acting on its behalf in the Federal Tort Claims Act, it excluded

“claims arising out of combatant activities of the military or armed forces, or the Coast

Guard, during time of war.” 28 U.S.C. § 2680(j). The combatant activities exception has

been applied to contractors to create a federal defense shielding manufacturers from tort

claims arising from war. See, e.g., Saleh v. Titan Corp., 580 F.3d 1, 6 (D.C. Cir. 2009)

(applying § 2680(j) exception to tort claims arising from treatment of inmates in military

prison in Iraq brought against private contractor); Bentzlin v. Hughes Aircraft Co., 833 F.

Supp. 1486, 1492 (C.D. Cal. 1993) (“The combatant activities exception generates a federal

common law defense which immunizes manufacturers such as Hughes from state tort suits

arising from war.”) The combatant activities defense is broader than the government

contractor defense under Boyle because it acts like “field preemption because it casts a[n]

immunity net over any claim that arises out of combat activities.” Saleh, 580 F.3d at 6

(emphasis in original; internal citation omitted).

                                             13
        CASE 0:19-cv-02239-DSD-DTS Doc. 1 Filed 08/13/19 Page 14 of 20




       Application of the defense has two elements: (1) the presence of combatant

activities; and (2) that such activities occur during a time of war. The combatant activities

element has been liberally construed and is not limited to the exertion of physical force.

See Johnson v. U.S., 170 F.2d 767, 770 (9th Cir. 1948). Rather, “activities both necessary

to and in direct connection with actual hostilities” are included. Id. Ammunition supply,

troop movement and logistical support, and holding prisoners of war have all qualified as

combatant activities under the test. See Aiello v. Kellogg, Brown & Root Servs., 751 F.

Supp. 2d 698, 706 (S.D.N.Y. 2011).

       Each factor is satisfied here. The Complaint alleges that Plaintiffs suffered hearing

loss and/or tinnitus due, at least in part, to their involvement in foreign conflicts, and that

the CAEv2 issued to them by the military failed to provide adequate protection. (Compl.

INTRODUCTION at 2 (alleging that the CAEv2 “were standard issue earplugs in certain

branches of the military during foreign conflicts between 2003 and 2015, and supplied to

stateside stationed service members”; GENERAL ALLEGATIONS at ¶¶ 1-60 (“All Plaintiffs

served in either the United States Army, the United States Navy, the United States Marine

Corps., the United States Air Force or the Army National Guard as active duty personnel

between 2003 and 2015. Plaintiffs were provided Defendants’ [CAEv2] while in the

service. As a result of using Defendants’ [CAEv2], Plaintiffs suffered severe and

permanent injuries, including hearing damage and tinnitus.”).) While Plaintiffs have not

pled the details of their military service, it is likely that one or more of them participated

in activities both necessary to and in direct connection with actual hostilities. Claims in

such circumstances fall within the scope of the combatant activities defense. See e.g.,

                                              14
        CASE 0:19-cv-02239-DSD-DTS Doc. 1 Filed 08/13/19 Page 15 of 20




Bentzlin, 833 F. Supp. at 1492-95 (holding that claims brought against missile manufacture

for causing death of U.S. soldiers as a result of alleged product defect were barred by

combatant activities defense).

       Accordingly, 3M is immune from tort claims arising from Plaintiffs’ harms suffered

while they were engaged in combatant activities. This defense separately supports federal

question jurisdiction under Section 1442 and removal to this Court.

          3. 3M Has a Colorable Basis for Asserting that This Case Presents a
             Nonjusticiable Political Question.

       3M also intends to argue that Plaintiffs’ suit presents a nonjusticiable political

question. “[M]ilitary activities often give rise to political questions.” McMahon v.

Presidential Airways, Inc., 502 F.3d 1331, 1358 (11th Cir. 2007). Courts have recognized

that “the interjection of tort law into the realms of foreign policy and military affairs would

effectively permit judicial reappraisal of judgments the Constitution has committed to the

other branches.” Id. (citation and internal quotation omitted). Thus, decisions about “[t]he

strategy and tactics employed on the battlefield” are beyond a federal court’s ability to

review. Tiffany v. United States, 931 F.2d 271, 277 (4th Cir. 1991).

       As a general matter, cases brought by “soldiers injured at the hands of the military

raise political questions.” Whitaker, 444 F. Supp. 2d at 1281; see also Bentzlin, 833 F.

Supp. at 1497-98, Carmichael v. Kellogg Brown & Root Servs., Inc., 572 F.3d 1271 (11th

Cir. 2009). Moreover, “a soldier injured at the hands of a contractor which is performing

military functions subject to the military's orders and regulations also raises the same

political questions.” Whitaker, 444 F. Supp. 2d at 1281. This is such a case. Plaintiffs are


                                              15
        CASE 0:19-cv-02239-DSD-DTS Doc. 1 Filed 08/13/19 Page 16 of 20




servicemembers. They allege that they were issued CAEv2 by the U.S. military and, as a

result, suffered severe and permanent injuries, including hearing damage and tinnitus.

Compl. GENERAL ALLEGATIONS at ¶¶ 1-60 (“All Plaintiffs served in either the United

States Army, the United States Navy, the United States Marine Corps., the United States

Air Force or the Army National Guard as active duty personnel between 2003 and 2015.

Plaintiffs were provided Defendants’ [CAEv2] while in the service. As a result of using

Defendants’ [CAEv2], Plaintiffs suffered severe and permanent injuries, including hearing

damage and tinnitus.”).) There is no doubt that the U.S. military made the decision to issue

the CAEv2 to Plaintiffs, that the U.S. military directed Plaintiffs during training exercises,

and that the U.S. military directed their activities in foreign conflicts.5 See Whitaker, 444

F. Supp. 2d at 1279 (concluding that suit against Army contractor for negligent operation

of a convoy vehicle presented a political question where the Army regulated “all aspects

of control, organization, and planning of Army convoy operations”).

       As discussed above, the design of the CAEv2 reflects the balance struck by the

military between hearing protection and military operational needs. The decision to issue

the CAEv2 to servicemembers, and the instructions to Plaintiffs and others, about when

and where to use them, was made by the U.S. military. Accordingly, resolution of

Plaintiffs’ claims for design defect and inadequate warnings requires inquiry into the



5
  This case is, therefore, unlike Brokaw v. Boeing Co., 137 F. Supp. 3d 1082, 1104 (N.D.
Ill. 2015), where the court rejected the application of the political question doctrine and
remanded to state court because the plaintiffs were family members of civilian contractors,
not service members, and the military had “only tangential involvement” in those civilians’
deaths in a plane crash.
                                             16
        CASE 0:19-cv-02239-DSD-DTS Doc. 1 Filed 08/13/19 Page 17 of 20




military’s decisions and conduct. See Gilligan v. Morgan, 413 U.S. 1, 10 (1973) (“The

complex subtle, and professional decisions as to the composition, training, equipping and

control of a military force are essentially professional military judgments, subject always

to civilian control of the Legislative and Executive Branches.”). Plaintiffs’ claims therefore

are nonjusticiable and are barred by the political question doctrine.

II.    REMOVAL IS ALSO PROPER BECAUSE PLAINTIFFS’ CLAIMS AROSE
       IN PART ON FEDERAL ENCLAVES.

       In addition, removal of this action is proper because Plaintiffs’ claims certainly

arose, at least in part, at federal enclaves—namely, U.S. military facilities throughout the

United States. To that extent, the claims are governed by federal law and are subject to this

Court’s federal question jurisdiction under 28 U.S.C. § 1331. Thus, this action is removable

under 28 U.S.C. § 1441(a).

       “A federal enclave is a portion of land over which the United States government

exercises federal legislative jurisdiction.” Brookhaven Sci. Assocs., LLC v. Donaldson, No.

04 Civ. 4013(LAP), 2007 WL 2319141, at *5 (S.D.N.Y. Aug. 9, 2007) (internal quotation

and citation omitted). The Constitution confers on Congress the power “[t]o exercise

exclusive legislation” over the District of Columbia “and to exercise like authority over all

places purchased by the consent of the legislature of the state in which the same shall be,

for the erection of forts, magazines, arsenals, dockyards, and other needful buildings.” U.S.

Const. art. I, § 8, cl. 17. “It has long been settled that where lands for such a purpose are

purchased by the United States with the consent of the State legislature, the jurisdiction

theretofore residing in the state passes, in virtue of the constitutional provision, to the


                                             17
        CASE 0:19-cv-02239-DSD-DTS Doc. 1 Filed 08/13/19 Page 18 of 20




United States, thereby making the jurisdiction of the latter the sole jurisdiction.” Surplus

Trading Co. v. Cook, 281 U.S. 647, 652 (1930).

       Because the United States exercises sole lawmaking authority over a federal

enclave, the law applicable to that enclave is, by definition, federal law, although such

federal law may incorporate state-law rules of decision. See, e.g., Mater v. Holley, 200 F.2d

123, 124 (5th Cir. 1952) (“[A]ny law existing in territory over which the United States has

‘exclusive’ sovereignty must derive its authority and force from the United States and is

for that reason federal law”); accord Macomber v. Bose, 401 F.2d 545, 546 (9th Cir. 1968)

(“State law theretofore applicable within the [ceded] area was assimilated as federal law,

to remain in effect until changed by Congress. Rights arising under such assimilated law,

arise under federal law and are properly the subject of federal jurisdiction.”); Brookhaven

Sci. Assocs., 2007 WL 2319141, at *5 (“[W]hen an area becomes a federal enclave, the

state law in effect at the time of cession becomes federal law and is the applicable law

unless Congress provides otherwise.”).

       Federal courts have federal-question jurisdiction under 28 U.S.C. § 1331 for actions

involving tort claims that arise on federal enclaves. See, e.g., Akin v. Ashland Chem. Co.,

156 F.3d 1030, 1034 (10th Cir. 1998) (movant properly removed case to federal court when

case was removed based on movant’s status as a “person acting under” a federal officer,

and status of the Air Force base as a federal enclave). It follows that such actions, if

originally filed in state court, may be removed to federal court under 28 U.S.C. § 1441(a).

See, e.g., Allison v. Boeing Laser Tech. Servs., 689 F.3d 1234, 1236 (10th Cir. 2012)



                                             18
        CASE 0:19-cv-02239-DSD-DTS Doc. 1 Filed 08/13/19 Page 19 of 20




(affirming grant of summary judgment on state employment law claims as barred by federal

enclave doctrine after removal from state court).

       While Plaintiffs’ Complaint does not specifically identify the U.S. military facilities

where they were issued and used CAEv2 and allegedly suffered hearing damage, one or

more of these facilities undoubtedly qualifies as a federal enclave. See Jamil v. Workforce

Res., LLC, Case No.: 18-CV-27-JLS (NLS), 2018 WL 2298119, at *2 (S.D. Cal. May 21,

2018) (inferring from Complaint that some of the alleged events must have occurred at

Marine Corps base, a federal enclave, and denying motion to remand). Because Plaintiffs’

claims certainly arose, at least in part, at a federal enclave, this Court has subject matter

jurisdiction over the action, and removal of the action is proper under 28 U.S.C. § 1441(a).

                                     CONCLUSION

       For all the foregoing reasons, 3M hereby removes this action from the Second

Judicial District Court of Minnesota, Ramsey County, to this Court. As noted above, co-

defendant Aearo Technologies, LLC consents to this removal.




                                             19
       CASE 0:19-cv-02239-DSD-DTS Doc. 1 Filed 08/13/19 Page 20 of 20




Dated: August 13, 2019             Respectfully submitted,

                                   s/ Benjamin W. Hulse
                                   Jerry W. Blackwell (MN #186867)
                                   Benjamin W. Hulse (MN #0390952)
                                   S. Jamal Faleel (MN #0320626)
                                   BLACKWELL BURKE P.A.
                                   431 South Seventh Street, Suite 2500
                                   Minneapolis, MN 55415
                                   Phone: (612) 343-3200
                                   Fax: (612) 343-3205
                                   Email: blackwell@blackwellburke.com
                                          bhulse@blackwellburke.com
                                          jfaleel@blackwellburke.com

                                   Counsel for Defendant 3M Company




                                     20
